FINE, J.,
¶ 40. {concurring). In my view, the majority overcomplicates the analysis of state-court presumptions in Wisconsin. Wisconsin Stat. Rule 903.01 is clear:
Except as provided by statute, a presumption recognized at common law or created by statute, including statutory provisions that certain basic facts are prima facie evidence of other facts, imposes on the party relying on the presumption the burden of proving the basic facts, but once the basic facts are found to exist the presumption imposes on the party against whom it is directed the burden of proving that the nonexistence of the presumed fact is more probable than its existence.
(Emphasis added.) Quod erat demonstrandum. Nothing more needs to be said or written.1 I agree with the circuit court and the Majority that Bonstores Realty One, LLC, has not overcome the presumption in favor of the assessment.

 The federal rule is, of course, different:
In a civil case, unless a federal statute or these rules provide otherwise, the party against whom a presumption is directed has the burden of producing evidence to rebut the presumption. But this rule does not shift the burden of persuasion, which remains on the party who had it originally.
Fed. R. Evid. 301.